Title: William F. Gray to Thomas Jefferson, 23 June 1810
From: Gray, William F.
To: Jefferson, Thomas


          
            Sir
            Fredericksburg 
                     June 23rd 1810
          
            I have recieved from Mr 
                     Miligan of George Town, a small box, which he requests me to forward to you.—I have this day sent it by the Charlottsville stage.—Wishing it may arrive safe 
		  
          
            I remain With Respect Yours &c.
            
                  
               Wm F. Gray
          
        